

 S2710 ENR: To prohibit the commercial export of covered munitions items to the Hong Kong Police Force.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
 nineteenS. 2710IN THE SENATE OF THE UNITED STATESAN ACTTo prohibit the commercial export of covered munitions items to the Hong Kong Police Force.1.Definitions(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(2)Covered munitions itemsThe term covered munitions items means tear gas, pepper spray, rubber bullets, foam rounds, bean bag rounds, pepper balls, water cannons, handcuffs, shackles, stun guns, and tasers.(3)Hong KongThe term Hong Kong has the meaning given such term in section 3 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5702).(4)Hong Kong police forceThe term Hong Kong Police Force means—(A)the Hong Kong Police Force; and(B)the Hong Kong Auxiliary Police Force.2.Prohibition on commercial export of covered munitions items to the Hong Kong Police Force(a)In generalExcept as provided in subsection (b), beginning on the date that is 30 days after the date of the enactment of this Act, the President shall prohibit the issuance of licenses to export covered munitions items to the Hong Kong Police Force.(b)ExceptionsThe prohibition set forth in subsection (a) shall not apply to the issuance of a license with respect to which the President submits to the appropriate congressional committees, not fewer than 30 days before the date of such issuance, a written notice—(1)certifying that the exports to be covered by such license are important to the national interests and foreign policy goals of the United States; and(2)describing the manner in which such exports will promote such interests and goals.3.SunsetThe prohibition under section 2 shall expire one year after the date of the enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate